Title: From Thomas Jefferson to William Barnwell, 26 June 1806
From: Jefferson, Thomas
To: Barnwell, William


                        
                            Washington June 26. 1806.
                        
                        Your letter of Apr. 17. was not recieved till May 31. Congress had already, at the preceding session, annexed
                            the office of Surveyor general for the territory of Orleans to that before established for the Missisipi territory, not
                            deviating from the plan of a simple division into a Northern & Southern department only. they had authorized a survey of
                            the seacoast West of the mouth of Misipi; but that appointment had been made by the Secretary of the Treasury before he
                            knew that you had a wish to engage in any thing in that line. and indeed he thinks that considering the approach of the
                            sickly season, you could hardly have absented yourself on that service. my perfect confidence in your abilities &
                            conscientious attention to the duties at the hospital, gives me a degree of tranquility as to the care of that distant &
                            important establishment which I should be unwilling to lose by your going into any other department, were there even a
                            vacancy any where else. but any indulgence compatible with the situation of the hospital I should feel a pleasure in
                            admitting; and particularly such temporary absences as the healthy season might admit, of which yourself would be permitted
                            to judge. any observations you might make during these tours would be read with pleasure here. Accept my salutations
                            & assurances of great esteem & respect.
                        
                            Th: Jefferson
                            
                        
                    